Pent, Judse

(dissenting):

In so far as the foregoing decision is iu effect a determination that a conceded idiot must have notice before the *311clerk of the County Court can appoint a committee for him, I can not concur.
“Amidiot or natural fool is one that hath had no understanding from his nativity, and therefore is presumed never likely to attain any.” 1 Bl. Comm. 301. — “An idiot is known by his perpetual infirmity of nature; a nativitate, for he never had any sense or understanding.” Ewell Lead. Cas. 528. — “Idiots are classified by themselves as mental infants with congenital obstacles to development.” Ordr. Jud. Ins. 50.
Evan Morgan is conceded in this case to be a helpless .idiot from his birth, never having been able to hear, speak or take care of himself. This is undeniable. Such being his undisputed state, a committee was appointed for him by the clerk of the County Court of Taylor county at the instance of those having him in charge. This appointment is held void because the order of the clerk does not show that the idiot had been served with notice. Why give him notice? Ilis capacity was less than a child's three mouths old, yet the court would hardly hold that a child of such an age must have notice before a guardian could be appointed for it. A dumb brute has more intelligence, and a notice served on such would be just as effective. The court answers, “So that, in case he is not an idiot or his sanity is in question, he may defend himself.”
In cases of doubtful sanity or insanity the clerk has no jurisdiction, and an order appointing a committee made by him with or without notice would be a nullity just as if he should appoint a guardian for au adult. The jurisdiction in cases of suspected insanity is conferred exclusively on justices and the circuit courts by sections 9, 33-35, c. 58, of the Code, and there is no statutory enactment conferring such jurisdiction on county courts or their clerks.. The clerk acts merely in a ministerial capacity in appointing a committee for a known idiot, and therefore a notice is neither required nor would it be other than useless. An idiot needs no adjudication to establish the fact, but he is so by nature, known aud recognized by all men ; and, whenever notice is necessary, the clerk is without jurisdiction, and his proceedings are void, as in such a case the subject of the notice would not be an idiot,
*312It is true that this Court in the case of Lance v. McCoy, 34 W. Va. 416 (12 S. E. Rep. 728) under a misconception of the jurisdiction of the county court finding a supposed hiatus in the law, proceeded to legislate, at least impliedly, in favor of the jurisdiction of said court in cases of suspected insanity, and enacted, by a kind of parity of reasoning, that the county court should not appoint a committee without first giving five days’ notice to the suspected ; and now by this decision the provisions of this enactment are extended to include well-known idiots as well as suspected lunatics, not, however, for the purpose in its result of protecting the idiot or his estate, but to allow the appellant to escape his liability temporarily with the sure promise of bringing him to certain justice later on. The justification of this exercise of legislative functions is section 24, Art. YIII of the Constitution, to wit:
“They shall have jurisdiction ill all matters of probate, the appointment and qualification of personal representatives, guardiaus, committees and curators.”
And this is construed without legislative enactment to include authority to examine into cases of suspected insanity.
The legislature did not so consider it and hence it conferred exclusive power in snch cases ou the justices and the circuit courts. If it had deemed if wise or necessary to do so it would have conferred this power on the county courts by legislative enactment as it was formerly under the laws of Virginia but never has been the law of this state except by judicial construction as aforesaid directly in contravention of the will of the legislature.
To my mind such decisons as these are an unjustifiable and unnecessary usurpation of legislative powers on the part of this Court.
As to the laws of Virginia, see Code (1860) c. 85, ss. 50, 51, 52 and 53.